PER CURIAM
This case comes before the court on remand from the Oregon Supreme Court in the light of its opinion in Hamel v. Johnson, 330 Or 180, 998 P2d 661 (2000). In this case, the trial court granted the state’s motion to dismiss plaintiffs petition for a writ of habeas corpus on the ground that a 1997 Board order extending plaintiffs parole release date rendered moot plaintiffs challenge to a 1995 Board order. We dismissed the appeal on the same mootness grounds. Under Hamel, plaintiffs challenge to the 1995 Board order is not moot. Accordingly, the case must be remanded for consideration of the merits of plaintiffs claim.
Reversed and remanded.